Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  Requires a “.” at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Andrew (5,251,684), which shows all of the claimed limitations.  Andrew shows: 
1. A fluid bed regenerative thermal oxidizer, comprising: a vertical reactor stack comprising a gas inlet 42,44 at a lower end of the vertical 5reactor stack (fig. 4), a gas outlet 32 located at an upper end of the vertical reactor stack and a combustion chamber 27 located within the vertical reactor stack between the gas inlet and the gas outlet wherein the combustion chamber also comprises a fuel burner 28 (fig. 4); heat exchange material (“waste foundry sand” – col. 4, lines 10-18);  10two or more adsorber shelves 35 located within the vertical reactor stack and below the combustion chamber configured to allow air to flow through at least one adsorber shelf and also configured to contain the heat exchange material and allow the heat exchange material to move across each adsorber 37 one end of each adsorber shelf (fig. 4); and 15two or more desorber shelves located within the vertical reactor stack and above the combustion chamber configured to allow air to flow through at least one desorber shelf and also configured to contain the heat exchange material and allow the heat exchange material to move across each desorber shelf and exit 20one end of each-the desorber shelf and onto one or more desorber shelf (fig. 4).  
5. A fluid bed regenerative thermal oxidizer as recited in claim 1, further comprising:  10a heating chamber 33, having a top end 31 and a bottom end (fig. 4), connected to the vertical reactor stack adjacent to the combustion chamber wherein the heating chamber receives heat exchange material from one or more desorber shelf 17,25 at its top end and releases heat exchange material onto one or more adsorber shelf 35 at its bottom end (fig. 4).  15
7. A fluid bed regenerative thermal oxidizer as recited in claim 1, wherein 20a first desorber shelf is configured so that heat exchange material moves across a first end to a second end (fig. 4).  
8. A fluid bed regenerative thermal oxidizer as recited in claim 1, wherein 23a first adsorber shelf is configured so that heat exchange material moves across a first end to a second end (fig. 4).  


Allowable Subject Matter
Claims 2-4, 6, and 9 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 31, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762